IN TI-IE UNITED STATES DISTRICT COURT /:EB
FOR TI-IE DISTRICT OF MONTANA C 1<? 2079
MlssoULA DIvIsIoN o,~S’,@r/f. us
M;¢,"°’ OfM C°uq
s°u/a ‘%~¢a,,§
ls,on
SEAN DEAN OGLE,
CV 18-198-M-DLC-JCL
Petitioner,
vs. ORDER
WARDEN MC'I'IGHE, ATI`ORNEY
GENERAL OF TI-IE STATE OF
MONTANA,
Respondents.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Order and
F indings and Recommendation (Doc. 6) on January 11, 2019, recommending Sean
Dean Ogle’s habeas petition (Doc. 1) be denied because his first claim does not
survive deferential review under 28 U.S.C. § 2254(d) and his second claim is not
cognizable on federal habeas review. Ogle timely filed objections to Judge
Lynch’s Findings and Recommendation. Accordingly, he is entitled to de novo
review of those specific issues that are “properly objected to.” 28 U.S.C. §
636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3). “A party makes a proper objection
by identifying the parts of the magistrate’s disposition that the party finds
objectionable and presenting a legal argument and supporting authority, such that

the district court is able to identify the issues and the reasons supporting a contrary

1

resul .” Mont. Shooting Sports Ass ’n v. Holder, 2010 WL 4102940, at *2 (D.
Mont. Oct. 18, 2010) (citation omitted). “It is not sufficient for the objecting party
to merely restate arguments made before the magistrate or incorporate those
arguments by reference.” Id. As the purpose of the magistrate is to promote
efficient use of judicial resources, “there is no benefit if the district court [] is
required to review the entire matter de novo because the objecting party merely
repeats the arguments rejected by the magistrate.” Id. (citation omitted). If the
objecting party fails to make a proper objection, “this Court follows other courts
that have overruled the objections without analysis.” Id.

Absent obj ection, this Court reviews findings and recommendations for clear
error. United States v. Reyna-Tapz°a, 328 F.3d 1114, 1121 (9th Cir. 2003) (en
banc); Ihomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is
left with a “deiinite and firm conviction that a mistake has been committed.”
United States v. .S§)rax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).

I. PFO Sentencing Claim

Ogle’s primary contention is that the Montana Supreme Court erred in its
application of Montana law when it failed to retroactively apply a 2017
amendment to the Persistent Felony Offender (“PFO”) statute to his 1991 PFO

conviction and sentence. (Doc. 1 at 4-6.) Judge Lynch addressed Ogle’s claim in

three parts. First, Judge Lynch determined Ogle’s bare contention, that the
Montana Supreme Court did not properly apply Montana state sentencing law, was
not cognizable on federal habeas review. Swarthout v. Cooke, 562 U.S. 216, 219
(2011). “It is not the province of a federal habeas court to reexamine state court
determinations on state law questions.” Estelle v. McGuire, 502 U.S. 62, 67-68
(1991). Second, Judge Lynch concluded Ogle’s attempt to advance a due process
violation was “nothing more than a disagreement with the application of the
Montana state sentencing statute,” and Ogle was attempting to “transform a state-
law issue into a federal one merely by asserting a violation of due process.” (Doc.
6 at 6.) Therefore, Ogle’s federal right to due process was not violated. Finally,
Judge Lynch determined Ogle could not establish any of the elements necessary to
prove the Montana Supreme Court’s ruling violated his federal right to equal
protection or was “contrary to, or involved an unreasonable application of, clearly
established F ederal law.” 28 U.S.C. § 2254(d)(1).

Ogle makes four objections to Judge Lynch’s F indings and
Recommendation regarding his PFO sentencing claim. Two of these objections
are not proper and are not entitled to de novo review. First, Ogle claims he should
have been afforded federal protection from the “draconian laws” of Montana

because he was an “interstate traveler/visitor” and only two other states have PFO

laws that can be implemented after a second felony conviction. (Doc. 7 at 5.) 'I`his
objection does not respond to any portion of Judge Lynch’s findings and
recommendation, fails to make a comprehensible legal argument, and cites no
authorities for its contentions. Therefore, it is not a proper obj ection. Second,
Ogle argues the amended 2017 PFO statute should be applied retroactively to his
1991 sentence because Montana retroactively awarded “good time” to deserving
prisoners after a change in the law allowed “good time” awards that had previously
been barred. (Doc. 7 at 6-9.) This objection is not proper because it repackages
arguments made in Ogle’s petition, which Judge Lynch properly concluded are not
cognizable on federal habeas review, as “the retroactivity of a state statute is a
state-law question.” (Doc. 6 at 5.)

Ogle objects to Judge Lynch’s equal protection analysis regarding his PF 0
claim on two grounds. 'I`hese objections are construed liberally, Ericlcson v.
Pardus, 551 U.S. 89, 94 (2007), and reviewed de novo by this Court. First, Ogle
asserts he was a member of a class or group (those felons sentenced prior to July 1,
2017) that was discriminated against by the imposition of a higher burden than
another class (those felons sentenced after July 1, 2017), and he has raised a valid
equal protection claim. (Doc. 7 at 2-3.) Ogle has not cited any authority

suggesting this time-based classiHcation or group can be afforded relief under the

Fourteenth Amendment equal protection clause, and there is no legal basis for this
objection, Second, Ogle argues that it was “extremely rare” for felony offenders to
be sentenced under the 1989 PFO statute for their second felony conviction, and
that the statute was imposed against him in a discriminatory manner in violation of
his constitutional rights because he refused to accept the prosecutor’s plea
agreement (Doc. 7 at 4.) This is not a valid legal argument, and it contravenes
long-standing precedent. It is settled law that “so long as the prosecutor has
probable cause to believe that the accused committed an offense defined by statute,
the decision whether or not to prosecute, and what charge to file or bring . . .
generally rests entirely in his discretion.” Bordenkircher v. Hayes, 434 U.S. 357,
364 (1978). Reviewing de novo those findings and recommendations to which
Ogle properly objected, the Court overrules Ogle’s objections.

II. Application of the Nichols Case

In his petition for habeas corpus, Ogle mistakenly claims that the United
States Supreme Court’s decision in Nichols v. United States, 136 S. Ct. 1113
(2016), overrides the Montana Supreme Court’s ruling on his Sex Offender
Registration and Notification Act (“SORNA”) notification violation, because “the
rulings of the U.S. Supreme Court rule over . . . state courts, especially in dealing

with cases like S.O.R.N.A. laws which are based off Federal laws.” (Doc. l at 8.)

Judge Lynch concluded that Nichols is not controlling in this case because Ogle
pled guilty and was sentenced under Montana’s SORNA statutes, whereas Nichols
interpreted a federal SORNA statute, Therefore, the holding in Nichols is not
applicable to Ogle’s violation of Montana law, and the Montana Supreme Court’s
ruling is controlling. Finding this claim concerned “purely an issue of state law,”
Judge Lynch determined it was not cognizable on federal habeas review. (Doc. 6 at
9.) Ogle’s objection simply reasserts his argument that the decisions of the United
States Supreme Court on issues of federal law are also controlling over similar
state laws. As Ogle has not made a proper objection, this Court overrules it
without fiirther analysis. Reviewing Judge Lynch’s findings and recommendation
on the applicability of the Nichols decision for clear error, this Court Ends none.

I]I. Certificate of Appealability

The Court also determines that Ogle is not entitled to a certificate of
appealability. By asking this Court to review the Montana Supreme Court’s
interpretation of Montana law and arguing that federal precedent should apply to
state law, Ogle has failed to make claims that are cognizable on federal habeas
review. Additionally, Ogle’s Fourteenth Amendment equal protection objections,
reviewed de novo, do not “demonstrate ‘a substantial showing of the denial of a

constitutional right”’ and “jurists of reason” would not disagree with this Court’s

resolution of the claims. Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (quoting
28 U.S.C. § 2253(c)(2)).

Reviewing the remaining portions of Judge Lynch’s F indings and
Recommendation for clear error and finding none,

IT IS ORDERED that Judge Lynch’s F indings and Recommendation (Doc.
7) is ADOPTED IN FULL, and Ogle’s Petition (Doc. l) is DENIED.

IT IS FURTHER ORDER_ED that the Clerk of Court is directed to enter a
judgment of dismissal by separate document

IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

twin

Dana L. Chnsfensen, Chief Judge
United States District Court

+L|
DATED this 12 day of February, 2019.

